DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045)  as applied to claim 1 above.
Regarding claims 1, 5-7 and 9:  Lai et al. (US ‘045) discloses silicone hydrogel contact lenses having hydrophilic coatings [0002, 0015, 0117-0118, 0123], wherein Example 3 [Ex. 3; 0147-0157] coats silicone hydrogel contact lenses of Example 1 with Copolymer E {note: Copolymer E exchanged for Copolymer D as the hydrophilic polymer; see [MPEP 2131.02]}.  Lai et al. (US ‘045) discloses the silicone hydrogel contact lenses of Example 1 were prepared from a formulation containing 14D5S4H, TRIS, HEMA (2-hydroxyethyl methacrylate [0135]), NVP (1-vinyl-2-pyrrolidone [0133]), HEMA-VC, Darocur 1173, n-hexanol, TBAEM (t-butylaminoethyl methacrylate [0137]) and IMVT [ Ex. 1; 0139].  Lai et al. (US ‘045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].
Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Lai et al. (US ‘045) discloses copolymer D was prepared from 38.75 mmol glyceryl methacrylate (GMA) [0123] and 19.22 mmol acrylic acid (AA) {corresponding to a 2:1 GMA:AA molar ratio} [Copolymer D; 0145].
Lai et al. (US ‘045) does not specifically disclose Ex. 3 containing a second surface coating with copolymer D.  However, at the time of invention a person of ordinary skill in the art et al. (US ‘045), and would have been motivated to do so since Lai et al. (US ‘045) suggests that the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The claimed effects and physical properties, i.e. a surface contact angle hysteresis of less than 15o, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045)  as applied to claim 1 above, when taken with Valiant, Jr. et al. (US 6,440,571).
Regarding claim 4:  Lai et al. (US ‘045) discloses the basic claimed lens [as set forth above with respect to claim 1]; wherein Lai et al. (US ‘045) discloses molecular weights of about 1,000 to 500,000 [0119-0124].
et al. (US ‘045) does not specifically disclose Copolymer E having a molecular weight of greater than 50,000.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while the copolymer E does not have a molecular weight of greater than 50,000, one having skill in the art would have found it obvious to have prepared a hydrophilic copolymer having a molecular weight of 50,000 to 500,000, as Lai et al. (US ‘045) discloses molecular weights of about 1,000 to 500,000 [0119-0124]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Valiant, Jr. et al. (US ‘571) provides evidence for hydrophilic polymers having  molecular weights of about 1,000 to 500,000 [8:4-16; Ex. 10; 21:20-22:20].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045)  as applied to claim 5 above, when taken with Valiant, Jr. et al. (US 6,440,571).
Regarding claim 8:  Lai et al. (US ‘045) discloses the basic claimed lens [as set forth above with respect to claim 5]; wherein Lai et al. (US ‘045) discloses molecular weights of about 1,000 to 500,000 [0119-0124].
Lai et al. (US ‘045) does not disclose Copolymer D having a molecular weight of greater than 50,000.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
et al. (US ‘045) discloses molecular weights of about 1,000 to 500,000 [0119-0124]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Valiant, Jr. et al. (US ‘571) provides evidence for hydrophilic polymers having  molecular weights of about 1,000 to 500,000 [8:4-16].

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045)  as applied to claim 1 above, and further in view of Winterton (US 2008/0174035).
Regarding claims 10-11:  Lai et al. (US ‘045) discloses the basic claimed lens [as set forth above with respect to claim 1].
Lai et al. (US ‘045) does not disclose a colored lens body.  However, Winterton (US ‘035) discloses silicone hydrogel contact lenses [abstract] containing dyes and/or pigments (visibility tinting agents) in the lens forming material [0033-0035, 0109, 0126, 0132].  Lai et al. (US ‘045) and Winterton (US ‘035) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone hydrogel contact lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined dyes and/or pigments, as taught by Winterton (US ‘035) in the invention of Lai et al. (US ‘045), and would have been motivated to do so since Winterton (US ‘035) suggests dyes and/or pigments (visibility tinting agents) in the lens forming materials affords lenses that enable the .

Claims 12, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045).
Regarding claims 12, 16-17 and 19-20:  Lai et al. (US ‘045) discloses methods of preparing silicone hydrogel contact lenses having hydrophilic coatings [0002, 0015, 0117-0118, 0123], wherein Example 3 [Ex. 3; 0147-0157] coats silicone hydrogel contact lenses of Example 1 with Copolymer E in deionized water at a pH of 8.5 {note: Copolymer E exchanged for Copolymer D as the hydrophilic polymer; see [MPEP 2131.02]}.  Lai et al. (US ‘045) discloses the silicone hydrogel contact lenses of Example 1 were prepared from a formulation containing 14D5S4H, TRIS, HEMA (2-hydroxyethyl methacrylate [0135]), NVP (1-vinyl-2-pyrrolidone [0133]), HEMA-VC, Darocur 1173, n-hexanol, TBAEM (t-butylaminoethyl methacrylate [0137]) and IMVT [ Ex. 1; 0139].  Lai et al. (US ‘045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].
Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Lai et al. (US ‘045) discloses copolymer D was prepared from 38.75 mmol glyceryl methacrylate (GMA) [0123] and 19.22 mmol acrylic acid (AA) {corresponding to a 2:1 GMA:AA molar ratio} [Copolymer D; 0145].
et al. (US ‘045) does not specifically disclose Ex. 3 containing a second surface coating with copolymer D.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a second coating with Copolymer D based on the invention of Lai et al. (US ‘045), and would have been motivated to do so since Lai et al. (US ‘045) suggests that the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The claimed effects and physical properties, i.e. a surface contact angle hysteresis of less than 15o, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 14:  Lai et al. (US ‘045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding claim 18:  Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claims 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0103045.
Regarding claims 21-23 and 26:  Lai et al. (US ‘045) discloses methods of preparing silicone hydrogel contact lenses having hydrophilic coatings [0002, 0015, 0117-0118, 0123], wherein Example 3 [Ex. 3; 0147-0157] coats silicone hydrogel contact lenses of Example 1 with Copolymer E in deionized water at a pH of 8.5 {note: Copolymer E exchanged for Copolymer D as the hydrophilic polymer; see [MPEP 2131.02]}.  Lai et al. (US ‘045) discloses the silicone hydrogel contact lenses of Example 1 were prepared from a formulation containing 14D5S4H, TRIS, HEMA (2-hydroxyethyl methacrylate [0135]), NVP (1-vinyl-2-pyrrolidone [0133]), et al. (US ‘045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].  Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Lai et al. (US ‘045) discloses copolymer D was prepared from 38.75 mmol glyceryl methacrylate (GMA) [0123] and 19.22 mmol acrylic acid (AA) {corresponding to a 2:1 GMA:AA molar ratio} [Copolymer D; 0145].
Lai et al. (US ‘045) does not specifically disclose Ex. 3 containing a second surface coating with copolymer D.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a second coating with Copolymer D based on the invention of Lai et al. (US ‘045), and would have been motivated to do so since Lai et al. (US ‘045) suggests that the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The claimed effects and physical properties, i.e. a surface contact angle hysteresis of less than 15o, would implicitly be achieved, as “Products of identical chemical composition can not In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 24:  Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Allowable Subject Matter
Claims 3, 15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lai et al. (US 2009/0103045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].  Lai et al. (US ‘045) does not disclose employing a 25:1 to 2:1 NVP:AA molar ratio copolymer or 50:1 to 4:1 NVP:AA molar ratio  

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. The rejection of claims based upon Lai et al. (US 2009/0103045) is maintained.
Lai et al. (US ‘045) was relied on for disclosing silicone hydrogel contact lenses having hydrophilic coatings [0002, 0015, 0117-0118, 0123], wherein Example 3 [Ex. 3; 0147-0157] coats silicone hydrogel contact lenses of Example 1 with Copolymer E in deionized water at a pH of 8.5 {note: Copolymer E exchanged for Copolymer D as the hydrophilic polymer; see [MPEP 2131.02]}.  Lai et al. (US 2009/0103045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].  
Lai et al. (US ‘045) discloses the hydrophilic coating can be prepared by covalently attaching a first hydrophilic polymer to the surface of the lens, and subsequently attaching a second hydrophilic polymer to the first hydrophilic polymer [0117-0118].  The examiner maintains the position that sequential application of hydrophilic polymers (ex. Copolymer E, 1.3:1 NVP:AA molar ratio [0146] and then Copolymer D, 2:1 GMA:AA [0145]) corresponds to the claimed lens having a first surface modification layer {via Copolymer E} and a second surface modification layer {via Copolymer D}, as Copolymer E is covalently attached to the lens surface affording a first modification layer, Copolymer E then reacts with a complementary reactive functional group on Copolymer D to afford a second modification layer covalently attached to the first modification layer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767